Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 5, line 19, filed 15 November 2021, with respect to the rejections of Claims 8 and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, have been fully considered and are persuasive.  The rejections of Claims 8 and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn.
2.	Applicant’s arguments, see page 6, line 1, filed 15 November 2021, with respect to the rejection of Claims 1, 3, and 5-16 under 35 U.S.C. 103 as being unpatentable over Nam et al. (U.S. Patent Publication US 2018/0335692 A1), hereinafter Nam, and in view of Takasaka et al. (Japanese Patent Publication No. JP 2018-054838 A, utilizing United States Patent Publication No. US 2020/0249561 A1 as an English language equivalent), hereinafter Takasaka, have been fully considered but are not persuasive. The Applicant has argued that Nam teaches a high transmittance phase shift film, while Takasaka teaches a low transmittance phase shift film and effectively teaches away from the combination of these references. This is an unpersuasive argument. MPEP § 2143.01(V) states: “If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984).” As an initial matter, it must first be considered that it is Nam being modified by Takasaka and not being the other way around. Nam teaches that its intended purpose is, among other things, “a phase-shift film having a high transmittance of 50% or higher” (Paragraph [0011]. Thus, with this respect, for combining the teachings of Takasaka with the teachings of Nam would need to render the combined teaching of Nam in view of Takasaka unsatisfactory for its, i.e. Nam’s, intended purpose. That is to say, the teachings of Takasaka would need to limit the transmittance of Nam in view of Takasaka to less than 50%. While it’s true that Takasaka teaches a transmittance of 30%, this is due to the intended purpose of Takasaka being, according to Paragraph [0053] of the English language equivalent, of “improved [] in-plane uniformity of optical properties while maintaining the predetermined values of phase shift and transmittance.” Thus, the intended purpose was to improve in-plane uniformity of optical properties, while keeping constant – not lowering – transmittance (and phase shift). Takasaka further discloses in Paragraph [0091] that the preferred embodiment disclosed in Paragraph [0100] relates to a goal of maximizing the index of refraction, not limiting the transmittance. The index of refraction of the phase shift film is not a limitation recited in Claim 1 of the instant application. Applicant has failed to show that the teachings of Takasaka when combined with Nam would render Nam in view of Takasaka inoperable for Nam’s intended purpose, as has been previously stated in the prior Office Action.
3.	Furthermore, Applicant argues that Nam in view of Takasaka fails to teach phase shift film of the present application. As detailed below and as was discussed during the 24 June 2021 interview, each and every limitation is taught by Nam in view of Takasaka. Thus, said argument is unpersuasive.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
5.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (U.S. Patent Publication US 2018/0335692 A1), hereinafter Nam, and in view of Takasaka et al. (Japanese Patent Publication No. JP 2018-054838 A, utilizing United States Patent Publication No. US 2020/0249561 A1 as an English language equivalent), hereinafter Takasaka.
7.	Examiner notes that many of below detailed limitations from the instant application which are taught by the prior art have been detailed in previous Office Actions. Also, instead of pointing to an English translation of Takasaka, Examiner will be utilizing its companion Pre-Grant U.S. Application (United States Patent Publication No. US 2020/0249561 A1) as the English language equivalent.
8.	Regarding Claims 1, 3, and 5-16, Nam teaches (Abstract, Paragraphs [0031-0032]) a substrate. Nam teaches (Abstract, Paragraphs [0033-0047]) a phase shift film. Nam teaches (Paragraphs [0033-0047]) the phase shift film consisting of a single layer or multiple layers. Nam teaches (Paragraphs [0033-0047]) the phase shift film consisting of a single layer or multiple layers comprising at least one layer composed of transition metal, silicon, nitrogen and oxygen. Nam teaches (Paragraphs [0033-0047]) the phase shift film has a phase shift of 170 to 240o. Nam teaches (Paragraphs [0033-0047]) the phase shift film has a transmittance of 60 to 80% with respect to light having a wavelength of up to 200 nm. Nam teaches (Paragraphs [0033-0047]) the phase shift film has a thickness of up to 150 nm. Nam teaches (Paragraphs [0033-0047]) each layer of the phase shift film composing the phase shift film has a nitrogen content of at least 10 at%. Nam teaches (Paragraphs [0033-0047]) the nitrogen content is lower than an oxygen content in the layer(s) of the phase shift film. Nam teaches (Paragraphs [0033-0047]) the layer composed of transition metal, silicon, nitrogen and oxygen has a ratio of silicon and nitrogen (silicon/nitrogen) of 3/1 to 4/1 (atomic ratio). Nam teaches (Paragraphs [0033-0047]) each layer of the phase shift film composing the phase shift film has a total content of nitrogen and oxygen of at least 50 at%. Nam teaches (Paragraphs [0033-0047]) the phase shift film comprising molybdenum. Nam teaches (Paragraphs [0033-0047]) a second layer of the phase shift film consisting of a single layer or multiple layers on the phase shift film, wherein the second layer comprising of a chromium-containing material. Nam teaches (Paragraphs [0071-0087]) a phase shift-type photomask. Nam teaches (Paragraphs [0033-0047]) a phase shift-type photomask blank, wherein the phase shift-type photomask blank has a thickness of 112 to 150 nm. Nam teaches (Paragraphs [0033-0047]) a silicon content of the phase shift film of 30 to 40 at%. Nam teaches (Paragraphs [0033-0047]) a nitrogen content of the phase shift film of 10 to 20 at%. Nam teaches (Paragraphs [0033-0047]) a oxygen content of the phase shift film of 50 to 60 at%.
9.	However, Nam fails to explicitly disclose the layer of the phase shift film composed of transition metal, silicon, nitrogen and oxygen has a content (atomic ratio) of 0.001 to 0.03, as a ratio of the transition metal to a total content of the transition metal and silicon. Furthermore, Nam fails to explicitly disclose the layer of the phase shift film composed of transition metal, silicon, nitrogen and oxygen has a transition metal content of less than 1 at%.
10.	Takasaka teaches (Paragraphs [0100-0102]) the layer of the phase shift film composed of transition metal, silicon, nitrogen and oxygen has a content (atomic ratio) of 0.001 to 0.03, as a ratio of the transition metal to a total content of the transition metal and silicon. Furthermore, Takasaka teaches (Paragraphs [0100-0102]) the layer of the phase shift film composed of transition metal, silicon, nitrogen and oxygen has a transition metal content of less than 1 at%. Takasaka teaches (Paragraph [0024]) the phase shift film comprising a transition metal, silicon, nitrogen and oxygen enhances its chemical resistance.
11.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Nam to have the layer of the phase shift film composed of transition metal, silicon, nitrogen and oxygen have a content (atomic ratio) of 0.001 to 0.03, as a ratio of the transition metal to a total content of the transition metal and silicon, as well as the layer of the phase shift film composed of transition metal, silicon, nitrogen and oxygen having a transition metal content of less than 1 at%. Doing so would result in improved chemical resistance, as understood by Takasaka.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
13.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
14.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        10/03/2022